Citation Nr: 0319944	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for impingement 
syndrome of the left shoulder.

2.  Entitlement to service connection for acromioclavicular 
arthritis of the left shoulder.

3.  Entitlement to service connection for the residuals of a 
shrapnel wound injury of the left knee.

4.  Entitlement to an increased disability evaluation for the 
residuals of a shrapnel wound injury to the left shoulder 
with retained foreign body, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In addition, as the Board finds that further development is 
necessary with respect to the claims of entitlement to 
service connection for impingement syndrome of the left 
shoulder, and to an increased disability evaluation for the 
residuals of a shrapnel wound injury to the left shoulder 
with retained foreign body, these issues will be addressed in 
the REMAND portion of this decision.

Further, at the request of the veteran in a June 2000 VA form 
9 (Appeal to Board of Veterans' Appeals) and in a January 
2001 statement, the veteran was scheduled for appeal hearings 
at the RO and before a traveling Veteran's Law Judge (VLJ) on 
April 3, 2001 and April 24, 2002, respectively.  However, the 
veteran chose to have an informal hearing before a decision 
review office in lieu of the April 2001 RO hearing, and 
failed to the report to the April 2002 hearing before a 
traveling VLJ.  As the record does not contain further 
indication that the veteran or his representative have 
requested any additional hearings, the Board deems the 
veteran's requests for RO and traveling VLJ hearings 
withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2002).



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's acromioclavicular arthritis of the left 
shoulder is shown to be causally or etiologically related to 
his active service.

3.  The veteran's residuals of a shrapnel wound injury of the 
left knee, including the posttraumatic arthritis of the left 
knee, are shown to be causally or etiologically related to 
his active service.


CONCLUSIONS OF LAW

1.  The veteran's acromioclavicular arthritis of the left 
shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  

2.  The veteran's residuals of a shrapnel wound injury of the 
left knee, including the posttraumatic arthritis of the left 
knee, were incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claims were pending 
on the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via the July 1999 rating decision, the March 2000 statement 
of the case, and May 2001 and September 2002 VA letters to 
the veteran.  Specifically, the veteran has been informed 
that service connection may be granted for diseases and or 
injuries which were incurred in or aggravated by active 
service, or which became manifest to a compensable degree 
within a year from service discharge if within the list of 
presumptive diseases.  Additionally, via the May 2001 and 
September 2002 VA letters, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims file, including the appellant's 
service medical records, various private and VA medical 
records, and various VA examination reports, the latest of 
which is dated June 2003.  Furthermore, the appellant has 
been given the opportunity to present testimony during a 
hearing on appeal, but he has declined to take such 
opportunity.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the service medical evidence shows that in 
November 1952 the veteran was treated for a wound to the 
muscles of the left shoulder, over the scapula, and that he 
was treated with antibiotics and sutures.  Additionally, the 
November 1953 discharge examination report reflects that he 
had scars on the left deltoid, left patella, left 
infrascapular region, and left popliteal.  As well, he had an 
old shrapnel wound to the left scapula area which ached when 
he was cold.

The post-service medical evidence includes records from the 
Memphis VA Medical Center (VAMC) dated from 1978 to 2002 
which describe the treatment the veteran has received over 
time for various health problems, including his left shoulder 
and left knee.  Specifically, December 1978 notations show 
the veteran complained of left shoulder pain.  An April 1983 
radiology report indicates that the veteran's left shoulder 
joint appeared intact with no gross osseous abnormality.  
And, a June 1999 radiology report shows the veteran 
complained of left knee pain and presented evidence of early 
arthritis and "metal" in the knee.

A May 1999 VA examination report includes diagnoses of 
impingement syndrome of the left shoulder and 
acromioclavicular arthritis.  It was the examiner's opinion 
that the veteran's shoulder pathology was degenerative in 
nature, that he had developed impingement syndrome associated 
with acromioclavicular arthritis, and that he had no evidence 
of any significant/specific injury to his shoulder.

A May 2001 VA examination report includes a medical opinion 
noting that it was possible that the veteran sustained some 
sort of acromioclavicular joint trauma during his service 
combat injury, which could have led to his acromioclavicular 
arthritis.  Additionally, the veteran had a well-healed scar 
in the medial left supra patellar area, which was from a 
childhood injury, and that he had early osteoarthritis of the 
left knee with a little bit of shrapnel in the soft tissues 
of the medial aspect of the knee.  The examiner further 
indicated that, although the extent of the veteran's combat 
injury was not known, a lot of the findings were more of 
degenerative changes over the years.

Lastly, a June 2003 VA examination report indicates that the 
veteran's file was reviewed and that, upon examination, he 
seemed to have had significant injuries in Korea where he was 
struck by an incoming mortar.  Given the intensity of a 
mortar explosion and the physical evidence of significant 
injury, coupled with the veteran's 7 days of unconsciousness, 
it was the examiner's opinion that is was very likely that he 
sustained other physical injuries at that time.  The examiner 
further noted that the veteran seemed consistent in his story 
that his left shoulder gave him problems from the time of his 
injury until the present.  More importantly, it was the 
examiner's opinion that the veteran's severe 
acromioclavicular arthritis of his left nondominant shoulder 
likely was posttraumatic, for a person to have that degree of 
acromioclavicular arthritis in the nondominant shoulder 
without some antecedent trauma was unlikely.  As to the left 
knee, the examiner noted that it was certainly plausible that 
a similar phenomenon could have happened, although he was 
slightly overweight and medial compartment arthritis of the 
knee was very common in his age group.

Upon a review of the evidence, the Board finds that the 
medical evidence supports a grant of the veteran's claims of 
service connection for acromioclavicular arthritis of the 
left shoulder, and for the residuals of a shrapnel wound 
injury of the left knee.  It is the Board's duty to assess 
the credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this respect, the 
medical opinions included in the May 2001 and June 2003 VA 
examination reports described above, couple with the 
veteran's in-service treatment for muscle injuries, tend to 
support the conclusion that the claimed acromioclavicular 
arthritis of the left shoulder, and shrapnel wound injury of 
the left knee, including posttraumatic arthritis of the left 
knee, are related to the veteran's active service.

The above medical findings warrant the application of the 
reasonable doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claims of service connection for 
acromioclavicular arthritis of the left shoulder, and for the 
residuals of a shrapnel wound injury of the left knee, are 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for acromioclavicular arthritis of the 
left shoulder is granted.

Service connection for the residuals of a shrapnel wound 
injury of the left knee, including the posttraumatic 
arthritis of the left knee, is granted.


REMAND

In this case, following receipt of the appellant's case at 
the Board, but prior to the promulgation of a decision 
regarding the issues of entitlement to service connection for 
impingement syndrome of the left shoulder, and to an 
increased disability evaluation for the residuals of a 
shrapnel wound injury to the left shoulder with retained 
foreign body, the Board undertook additional development of 
these issues pursuant to the authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The appellant was notified of such 
development via correspondence in November 2002 and May 2003, 
as required by Rule of Practice 903. 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case must be remanded to the RO for initial 
consideration of the information developed by the Board, 
including but not limited to the June 2003 VA examination 
reports of record in reference to these two remaining issues.

Lastly, the Board notes that the veteran's claims folder does 
not appear to include a VA examination specifically 
discussing the etiology of the claimed impingement syndrome 
of the left shoulder.  As such, an additional VA examination 
is required in order to afford the veteran due process of 
law.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2003) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues of 
entitlement to service connection for 
impingement syndrome of the left 
shoulder, and to an increased disability 
evaluation for the residuals of a 
shrapnel wound injury to the left 
shoulder with retained foreign body.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his left shoulder 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed impingement syndrome of the left 
shoulder and the nature and severity of 
his service-connected residuals of a 
shrapnel wound injury to the left 
shoulder.  If no impingement disorder is 
currently found, the examiner should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed left shoulder impingement 
syndrome.  The examiner should review all 
of the veteran's medical records and 
history, including all in-service and 
post-service treatment records, and the 
findings in the May 1, 1999 VA joints 
examination report included in the claims 
file.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed impingement syndrome of the left 
shoulder is proximately due to or the 
result of any of the veteran's service-
connected disorders, including the 
residuals of the shrapnel wound injury to 
the left shoulder and/or the service-
connected acromioclavicular arthritis of 
the left shoulder.  The examiner should 
express an opinion as to any level of 
functional loss due to pain or weakness, 
excess fatigability, incoordination, pain 
on movement, and instability due to the 
residuals of a shrapnel wound injury to 
the left shoulder.  

Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
impingement syndrome of the left shoulder 
was incurred during the veteran's 
November 1952 shrapnel wound injury as 
reflected in the service medical records, 
became manifest to a compensable degree 
within a one year period of the veteran's 
discharge from service, or is otherwise 
related to his active service.  Lastly, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed 
impingement syndrome of the left shoulder 
is related to any post-service event(s) 
or diseases.  If the etiology of the 
veteran's impingement syndrome of the 
left shoulder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  If such 
is an impossible task, the examiner 
should so indicate in certain terms.   It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of entitlement to service 
connection for impingement syndrome of 
the left shoulder, and to an increased 
disability evaluation for the residuals 
of a shrapnel wound injury to the left 
shoulder with retained foreign body, 
taking into consideration any new 
evidence developed pursuant to the 
November 2002 Board development 
memorandum.  If the determinations remain 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until he is 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



